ILND 450 (Rev.Case:   1:14-cv-03305
              10/13) Judgment in a Civil ActionDocument   #: 145 Filed: 04/08/20 Page 1 of 2 PageID #:5026

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

    Jacqueline Stevens,

    Plaintiff(s),
                                                                   Case No. 14cv3305
    v.                                                             Judge Harry D. Leinenweber

    U.S. Department of Homeland Security,

    Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                           which        includes       pre–judgment interest.
                                        does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


              other: Partially in favor of Plaintiff Stevens and partially in favor of the U.S. Department of
Homeland Security ("ICE") as follows: ICE shall disclose non-attorney client privileged messaging information
redacted pursuant to Exemption 5 on the following pages of the supplemental production: 21, 31–33, 46, 87–89,
104–10, 136–38, 149, 155–63, 199–204, 229–30, 238, 259, 290–96, 298–300, 337–38, 343, 348, 372, 454–55,
473–76, 483–89, 494–96, 498–500, 500–01, 506–08, 549, 552–55, 611. ICE is further ordered to disclose the
remaining names of federal employees redacted pursuant to Exemptions 6 & 7(C).

This action was (check one):

         tried by a jury with Judge Harry D. Leinenweber presiding, and the jury has rendered a verdict.
         tried by Judge Harry D. Leinenweber without a jury and the above decision was reached.
         decided by Judge Harry D. Leinenweber on a motion.
ILND 450 (Rev.Case:   1:14-cv-03305
              10/13) Judgment in a Civil ActionDocument   #: 145 Filed: 04/08/20 Page 2 of 2 PageID #:5027

Date: 4/8/2020                                                 Thomas G. Bruton, Clerk of Court

                                                               Melanie A. Foster, Deputy Clerk
